Citation Nr: 1510665	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-36 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for the current symptoms of Grave's disease, post-thyroidectomy, to include hypothyroidism, hypocalcemia, and a surgical scar.

2.  Entitlement to service connection for thyroid eye disease, to include as secondary to service-connected Grave's disease, post-thyroidectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to December 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2011 by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has rephrased the Veteran's service connection claim, originally phrased as a claim for a left eye cataract, as a claim for thyroid eye disease in order to more accurately reflect the benefit sought.

The issue of entitlement to a higher rating for the residuals of Grave's disease, post-thyroidectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran is service-connected for Grave's disease, post-thyroidectomy (a thyroid disorder), and she has been diagnosed by both private and VA providers with thyroid-related eye disease.  


CONCLUSION OF LAW

The criteria for service connection for thyroid eye disease have been met.  38 U.S.C.A. § 1110 (West 2014), 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim

During service, the Veteran was diagnosed with Grave's disease and underwent a related thyroidectomy in 2001.  Since this surgical resection, the Veteran is now hypothyroid and hypocalcemic.  She contends that she developed and has been treated for a thyroid-related eye disorder, which resulted in left eye drooping, a left eye cataract, and decreased left eye visual acuity.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310.

After service, the Veteran received treatment at the University of Kansas Eye Clinic in 2007 and 2008 for her vision impairments, namely double-vision, blurred vision, and decreased visual acuity.  Records from this facility note the presence of thyroid-associated orbitopathy affecting both eyes, and a related orbital pseudotumor.  

During her June 2011 VA thyroid examination, the Veteran reported experiencing thyroid-related visual impairments, and she was noted to have mild traumatic optic neuropathy, a drooping eye lid, decreased visual acuity, and cataracts.  Recent VA treatment records reflect diagnoses of thyroid eye disease and the Veteran's ongoing prescription for medication to treat her eye disorder.

Given that the Veteran is service-connected for a thyroid-disorder, and given that she has been diagnosed with a thyroid-related eye disease, the medical evidence establishes that the Veteran's thyroid eye disease results from her service-connected thyroid disorder.  Accordingly, service connection is warranted on a secondary basis.   See 38 C.F.R. § 3.310(a).

ORDER

Service connection for thyroid eye disease is granted.


REMAND

Regarding the Veteran's claim seeking a higher rating for her service-connected residuals of Graves' disease, post-thyroidectomy, the Veteran's current residual disabilities (aside from her eye disorder) include hypothyroidism, hypocalcemia, and a surgical scar.  These residuals were last assessed during a VA examination performed in 2011, approximately five years ago, and this examination failed to include findings relevant to all of the rating criteria for the next higher rating for hypothyroidism, namely whether the Veteran demonstrates mental disturbances as a result of her hypothyroidism.  Furthermore, while related VA treatment is of record through 2014, the RO has not considered any records created after 2012 in any adjudicative action, thereby precluding the Board's initial review of more recent treatment of record.  Given this lack of contemporaneous medical evidence by which to assess the current severity of the Veteran's residual disabilities, a remand is warranted to obtain a new VA examination, recent treatment records, and allow initial RO consideration of all relevant evidence of record.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records dated since February 2014.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of her current symptoms of her Grave's disease, post-thyroidectomy.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to elicit a history of the Veteran's symptoms of her Grave's disease, post-hypothyroidism, to include whether she has experienced muscular weakness, mental disturbances, and weight gain.  

The examiner is to conduct a relevant clinical examination of the Veteran and state whether there is objective evidence that the Veteran experiences thyroid-related muscular weakness, mental disturbances, and weight gain.

Regarding whether the Veteran experiences thyroid-related mental disturbances, the examiner must comment on the clinical significance of the Veteran's treatment for depression and anxiety.

3.  Then, readjudicate the issue of entitlement to a higher rating for the residuals of Grave's disease, post-thyroidectomy, to include hypothyroidism, hypocalcemia, and a surgical scar.  If the full benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

